Citation Nr: 1638302	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-48 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a bilateral hip disability.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a bilateral ankle disability.

6. Entitlement to service connection for carpal tunnel syndrome.

7. Entitlement to service connection for lumbosacral radiculopathy.

8. Entitlement to service connection for a disability manifested by neuropathy.

9. Entitlement to service connection for a disability manifested by muscle spasms.
10. Entitlement to service connection for a psychiatric disability.

11. Entitlement to service connection for gastroesophageal reflux disease (GERD).

12.  Entitlement to service connection for connection for obstructive sleep apnea (OSA).


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to February 1987, with additional service in the Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) from February 2010, April 2010, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  All of the issues listed above, with the exception of the claim for service connection for sleep apnea, were remanded for further development in July 2014 and again in September 2015.  

In August 2014, the RO denied service connection for obstructive sleep apnea.  In response, the Veteran submitted a statement in support of claim expressing disagreement with the decision.  The RO has not issued a Statement of the Case that addresses the issues of entitlement to service connection for sleep apnea.  Thus, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015); see Manlincon v. West, 12 Vet. App. 238 (1999). The Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

In connection with his appeal, the Veteran submitted a July 2016 VA Form 21-4138, asking this his case be advanced on the Board's docket noting that his case had previously been remanded.  A motion may be granted to advance a case on the docket if the appellant is seriously ill or is under severe financial hardship, or if other sufficient cause is shown. "Other sufficient cause" includes, but is not limited to, administrative error resulting in a significant delay in docketing the case or the advanced age of the appellant. 38 C.F.R. § 20.900 (c) (2015). In accordance with this ruling, the appeal will remain in its current docket number order.

The Veteran has not alleged any specific administrative error on the part of the RO that resulted in significant delay in docketing his case. Moreover, a review of the record does not reveal any administrative error in connection with certifying the Veteran's case to the Board. As such, the Veteran's motion to advance his case on the Board's docket is denied. 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Previously Remanded Issues

The Veteran attributes several orthopaedic disabilities to an in-service accident, in which he claims a generator fell on him.  He submitted an August 2009 letter from a physician in private practice, who opined that it was "more probable than not, that his back, neck, knees and ankle problems" were the result of this incident.

In July 2014, the Board remanded the pending issues with instructions to arrange an orthopaedic examination.  In September 2014, the Veteran reported for examinations of his ankles, hips, thighs, knees and lower legs, muscles, cervical spine, thoracolumbar spine and peripheral nerves.  All of the examinations were performed by a single VA physician.  The examiner diagnosed carpal tunnel syndrome, lumbar degenerative disc disease, cervical spondylosis, trapezius myositis, degenerative disc disease of both knees, bursitis and sacroiliitis of both hips, and collateral ligament strain of the ankles.  

The VA physician provided eight separate examination reports, but offered a single medical opinion.  In his opinion, it was less likely than not that any of the diagnosed conditions were incurred in service or otherwise related to service.  He offered the following explanation: "None of the conditions are service related.  There is no evidence in VBMS of any diagnosis, treatments or conditions during service so as to account for any of these conditions to be related to service period.  Patient alleges that a heavy load fell over him and caused damage to all those areas.  But there is no evidence showing such allegations are true or were present during his service period."  

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Because the claimed accident is an incident which is observable to an ordinary layperson, the Veteran's statements are a competent source of information about the accident.  The September 2014 VA examiner rejected those statements because "there is no evidence showing such allegations are true" - essentially disregarding the Veteran's lay statements because contemporary service treatment records do not mention the accident.  This rationale is inconsistent with Buchanan and, for that reason, the opinion is inadequate to decide these claims.  

With particular respect to the claim for to service connection for lumbosacral radiculopathy, the September 2014 lumbar spine examination report indicated that there was no radiculopathy or other neurologic abnormality.  However, the Veteran's post-service private treatment records include the results of a November 2000 nerve conduction study, which "is suggestive of L-S radiculopathy."  On remand, the VA examiner should consider these records and indicate whether the Veteran has ever had lumbosacral radiculopathy since the present claim was filed in August 2009.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A remand is also needed to ensure compliance with the Board's previous remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In its July 2014 remand, the Board requested that the VA examiner provide a medical opinion which specifically discusses the August 2009 letter of the Veteran's private physician.  Unfortunately, the rationale of the September 2014 VA examiner does not mention this letter.

Although he was discharged from active duty in February 1987, his personnel records indicate that the Veteran had a reserve obligation until June 1989.  The Board's remand orders requested that the RO make reasonable efforts to obtain any medical treatment records created during his reserve service.  The RO made an appropriate request to the National Personnel Records Center (NPRC) and received a response indicating that all available records had been provided.  

VA may only cease its efforts to obtain potentially relevant records if it has concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  It is unclear whether the RO notified the Veteran that the requested records were unavailable and there is no record that any requests for records were ever sent directly to the reserve units identified in his personnel records: the 807th SC Co in Puerto Nuevo, Puerto Rico, the 264th SVC Co. in Salinas, Puerto Rico and the United States Army Reserve Control Group (Reinforcement) in St. Louis, Missouri.  On remand, the RO should requested service treatment records from these units and, if those efforts are unsuccessful, notify the Veteran of the unavailability of the requested records.

The Veteran seeks service connection for GERD and for an acquired psychiatric disability based on a secondary basis under 38 C.F.R. § 3.310(a) (2015).  Recent medical treatment records indicate diagnoses of GERD and major depressive disorder.  The Veteran claims that his psychiatric disability is the result of pain associated with his claimed disabilities of the back, legs, hips, ankles and peripheral nerves.  He claims that he developed GERD as a result of nonsteroidal anti-inflammatory medications (NSAIDs) used to treat his orthopaedic disabilities.  Thus, the GERD and psychiatric claims, although not directly addressed in the inadequate September 2014 VA medical opinion, may depend on the resolution of those claims and must be remanded with them.  Moreover, the August 2009 letter from the Veteran's physician refers to "long treatment of NSAID's which cause irritation of gastric mucosa and gastric problems."  If service connection is granted for a disability required treatment for NSAIDs, then the AOJ should consider the possible need for a VA gastrointestinal conditions examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Obstructive Sleep Apnea

As noted above, in August 2014 the RO issued a rating decision that denied service connection for obstructive sleep apnea.  In response, the Veteran submitted a statement in support of claim noted that he desire to appeal the denial of service connection for his sleep apnea.  The RO received the response in October 2014.  

The RO has not issued a Statement of the Case that addresses the issue of entitlement to service connection for sleep apnea.  Therefore, the Board must remand the claim, rather than merely referring them.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board, if he desires.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for obstructive sleep apnea (OSA). This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  The AOJ should request service treatment records for the Veteran's period of reserve service from the following reserve units: the 807th SC Co in Puerto Nuevo, Puerto Rico, the 264th SVC Co. in Salinas, Puerto Rico and the United States Army Reserve Control Group (Reinforcement) in St. Louis, Missouri.  All records obtained as a result should be associated with the Veteran's claims file.  If these requests are unsuccessful, the AOJ should describe in writing the efforts made to obtain the records and explaining why any further efforts would be futile.  The AOJ should also send the Veteran a letter notifying him that the requested records were unavailable.

3. After the development above has been completed, to the extent possible, the entire claims file, to include a complete copy of the REMAND must be made available to the physician who examined the Veteran in September 2014.  If the September 2014 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the physician cannot provide the requested opinion without a new examination, a new examination should be arranged.

After reviewing the claims file, including any information obtained as a result of the efforts required by this remand, the examiner should provide a medical opinion on whether at least as likely as not (i.e., there is a 50 percent or greater probability) that the disabilities identified in his September 2014 VA examination reports began in service or are otherwise related to any disease, injury or event in service, to include the Veteran's description of in-service accident in which a generator fell on him.  The examiner should also indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has experienced lumbosacral radiculopathy since August 2009.  

The examiner is advised that the absence of records showing treatment for an injury in service is not, by itself, sufficient reason for rejecting that the Veteran's account of his claimed in-service accident.  If the examiner does not believe the incident occurred or does not believe that the incident is related to a current disability, the examiner should explain the medical reasons for those conclusions.  The examiner's report should specifically discuss the August 2009 letter from the Veteran's private physician.  With respect to the lumbar spine, the examiner should discuss the private November 2000 nerve conduction study which is suggestive of lumbosacral radiculopathy.

A complete rationale should accompany any opinion provided.

4. The AOJ must ensure that the requested opinion is in compliance with the directives of this remand. If it is deficient in any manner, the AOJ must implement corrective procedures at once.  The AOJ should then consider any other development which may be necessary to resolve the Veteran's claims for service connection for a psychiatric disability and for GERD on a secondary basis, including the potential need for new VA examinations and opinions if service connection is granted for any other claimed disabilities.  

5. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case addressing the issues of entitlement to service connection for cervical spine disability, lumbar spine disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, carpal tunnel syndrome, lumbosacral radiculopathy, a disability manifested by neuropathy, a disability manifested by muscle spasms, a psychiatric disability, and GERD.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






